NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1-6, 8-11 and 14-20 are allowed.
Claim 1 is allowed because the prior art of record does not disclose nor render obvious the at least one second current source within the second current mirror comprises multiple second current sources respectively positioned on multiple sub-current paths of the second current path within the second current mirror, wherein a current source and another current source of the multiple second current sources within the second current mirror are arranged to generate a second static operating bias current and a second common mode voltage stabilization control current as cited with the rest of the claimed limitations.
Claims 2-6, 8-11 and 14 are allowed based on the dependency from claim 1.
Claim 15 is allowed because the prior art of record does not disclose nor render obvious another amplifier, wherein a first input terminal, a second input terminal and an output terminal of said another amplifier are electrically connected to a reference voltage, a common mode voltage of the set of differential signals and the second input terminal of said another amplifier, respectively, and said another amplifier is configured as a unit gain buffer (UGB) to provide the common mode voltage to the set of secondary terminals through a portion of filters of the multiple filters as cited with the rest of the claimed limitations.
Claim 16 is allowed because the prior art of record does not disclose nor render obvious a slicer, coupled to the set of secondary terminals, arranged to generate a digital signal according to the set of differential signals or derivative signals thereof; and an offset calibration logic circuit, electrically connected to the slicer and the correction circuit, arranged to generate an offset calibration signal according to the digital signal, to control the correction circuit to perform offset calibration as cited with the rest of the claimed limitations.
Claim 17 is allowed based on the dependency from claim 16.
Claim 18 is allowed because the prior art of record does not disclose nor render obvious a detection module, coupled to the set of secondary terminals and the correction circuit, arranged to perform detection according to the set of differential signals or derivative signals thereof to generate a BLWC enable signal, for selectively enabling or disabling the correction circuit as cited with the rest of the claimed limitations.
Claims 19-20 are allowed based on the dependency from claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842